Citation Nr: 0431779	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-02 138   )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for hepatitis C 
infection.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
October 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO decision, which denied service 
connection for hepatitis C infection and a compensable rating 
for bilateral hearing loss.  This case also comes to the 
Board on appeal from an August 2003 RO decision, which denied 
service connection for a bilateral knee disability.  

During the pendency of this appeal, the veteran appeared at 
two hearings before two different Veterans Law Judges.  The 
first was at the RO in Nashville, Tennessee in April 2003; 
the second was at the RO in Anchorage, Alaska in May 2004.  
The Anchorage RO is currently handling the appeal, after the 
veteran relocated to Alaska in December 2003.  A transcript 
of the May 2004 hearing before the undersigned has been 
associated with the claims file.  The transcript of the 
earlier April 2003 hearing before another Judge is not of 
record because the tape is presumed destroyed.  That Judge is 
a signatory to this decision.  While such circumstances 
ordinarily result in another opportunity for a hearing, the 
veteran was afforded a hearing in May 2004, at which time he 
testified on all appealed issues.  

Also during the pendency of the appeal, the veteran's 
accredited representative before VA revoked its 
representation of the veteran in April 2004.  The veteran 
continues his appeal without representation.  

It is noted that the veteran has raised additional issues for 
consideration.  In a December 2003 statement, he requested a 
temporary total rating based on hospitalization in November 
2003.  In a January 2004 statement, he claimed service 
connection for depression.  These issues have not been 
adjudicated by the RO, and therefore they are referred to the 
RO for further appropriate consideration.  

In October 2004 the veteran submitted a motion to advance his 
case on the docket.  For good cause shown, namely financial 
hardship, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

The issues of entitlement to service connection for a 
bilateral knee disability and to a compensable rating for 
bilateral hearing loss are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The convincing evidence of record demonstrates that 
intravenous drug use during active service was the likely 
means of hepatitis C transmission.  

3.  Hepatitis C is not a disorder of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, the initial RO decision in April 2000 
was issued prior to the enactment of VCAA.  In any case, VCAA 
notice was sent prior to certification and transfer of this 
case to the Board, and, as explained herein below, complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  

VCAA notices were sent to the veteran in June 2001 and May 
2003, with the latter notice being the more explanatory of 
the two.  In these notices, the RO advised the veteran of 
what was required to prevail on his claim for service 
connection for hepatitis C, what specifically VA had done and 
would do to assist in that claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the 
statement of the case issued to him in January 2001 and the 
supplemental statement of the case issued to him in October 
2002.  See 38 U.S.C.A. §§ 5102, 5103.  In these documents the 
RO informed the veteran of the reasons for which his claim 
was denied and the evidence it had considered in denying the 
claim.  In the statement of the case, the RO also cited the 
statutes, to include the VCAA, and regulations applicable to 
his claim.  Further, at his hearing the veteran was 
essentially requested to present all relevant evidence and 
argument pertinent to his hepatitis claim.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he should 
be compensated for hepatitis C infection during service.  He 
was afforded the opportunity to testify at a personal hearing 
before the undersigned in May 2004.  The RO has sought and 
obtained for association with the claims file VA inpatient 
and outpatient treatment records.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
medical examination in July 2003, specifically to evaluate 
the current nature and etiology of his hepatitis C.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Service Connection

A.  Factual Background

The veteran served on active duty from December 1975 to 
October 1981.  Service medical records do not show a 
diagnosis of hepatitis.  In January 1977 the veteran 
sustained a blast injury and laceration of his right index 
finger.  There was no indication that closure of the 
laceration required a blood transfusion.  In July 1978 he 
underwent scar revision of the right index finger, with no 
indication of a blood transfusion during the surgery.  A 
laboratory record, apparently dated in November 1979, showed 
that the veteran's SGOT was 48 and LDH was 210.  In December 
1979, he was referred to the health clinic to determine if he 
had "active traces" of hepatitis.  At the time of a dental 
check-up in January 1980, when asked if he had ever had, or 
was now being treated for, various listed ailments on a 
dental patient health questionnaire, the veteran circled 
"hepatitis/jaundice" and wrote "1980" next to the entry.  
Also in January 1980 he was seen for a follow-up for 
hepatitis, and laboratory testing was performed, with the 
results showing that SGOT was 93 and LDH was 220.  In June 
1980, additional laboratory test results showed that SGOT was 
71 and LDH was 180.  

Service records also show that the veteran was involved in 
rehabilitation and seen for counseling on an individual 
basis.  A follow-up record dated in February 1980 shows that 
the veteran's diagnosis was "alcoholism - habitual excessive 
drinking."  That same record indicates a drug usage profile, 
on which the veteran was noted that have used opiates by 
needle once a week, with the last usage over six months 
previously.  In June 1981 he sustained two lacerations on his 
face requiring sutures.  There was no indication that 
treatment involved a blood transfusion.  

VA hospital records indicate that in July 1997 the veteran 
reported that he had tested positive for hepatitis C.  

In September 1999, the RO received the veteran's claim of 
service connection for hepatitis C.  He noted that he was 
currently receiving treatment for the condition at the VA and 
that his service records show that he was hospitalized for 
intravenous drug use and rehabilitation.

In a statement dated in November 1999, B. W., M.D., of the VA 
gastrointestinal clinic, noted that the veteran had chronic 
hepatitis C, with chronic fatigue and nausea.  The doctor 
related the veteran's report of having used intravenous drugs 
and obtained tattoos during his period of military service.  
He denied jaundice during service, but the doctor noted that 
most patients with acute hepatitis C are without jaundice.  
The doctor further noted that the veteran was turned down by 
the blood donation center four years previously.  

VA outpatient records show that in December 1999 the veteran 
was seen for evaluation for interferon therapy.  A record 
dated in October 2000 indicates that he was on interferon 
from January to March 1999 but that the therapy was stopped 
while he was in jail (other notations, however, indicate that 
the veteran was in jail in mid-2000).  In June 2001 the 
veteran had a diagnosis of hepatitis B and C, and the plan 
was to consider starting him on lamivudine for hepatitis B 
(such was never started due to compliance issues).  

In a December 2002 statement, the veteran indicated that Dr. 
W., his "liver doctor" at the VA, had offered an opinion on 
the likelihood that he contracted hepatitis C during service.  

 In July 2003, the veteran underwent a VA examination.  The 
examiner reviewed the claims file in depth.  The examiner 
commented that laboratory results obtained during service in 
relation to hepatitis testing were not able to be interpreted 
as either normal or abnormal because the laboratory sheet did 
not indicate the normal range for its laboratory.  
Historically, the veteran tested positive for hepatitis C at 
VA in December 1996, although he indicated that prior to this 
he was told of hepatitis C while attempting to donate blood.  
The veteran was reportedly taking interferon from January to 
March 1999, which stopped while he was in jail, and since 
then he has not received any other specific treatment for 
hepatitis.  The veteran reported intravenous drug abuse that 
began around 1976 or 1977 while in the service.  He reported 
that it involved mostly methamphetamines and that he quit 
intravenous drug abuse after about one and a half or two 
years of use.  He also related that he had a tattoo placed on 
his left upper extremity while in the service and that he had 
his left ear pierced while in service.  He did not recall 
being jaundiced, or suffering any acute illness with fever 
and jaundice, while in the service.  He was not certain if he 
had received a blood transfusion at the time of surgery on 
his right index finger during service.  He denied other 
incidents of blood transfusion, as well as hemodialysis and 
occupational blood exposure.  He reported having engaged in 
unprotected sex in the past but did not believe that any of 
his partners had hepatitis.  

At the time of the VA examination, the veteran complained of 
abdominal pain intermittently, easy fatigue, and low energy 
most of the time.  Following physical examination and 
additional diagnostic and clinical testing to include 
laboratory work, the diagnoses were hepatitis B and C, and 
evidence of fatty infiltration on abdominal ultrasound.  The 
examiner commented that the veteran reported risk factors for 
contracting hepatitis C in the service, to include 
intravenous drug abuse, a tattoo, and ear piercing.  There 
was no documentation of blood transfusion in the service 
records.  The examiner opined that it was at least as likely 
as not that the veteran contracted hepatitis C in the 
service.  The examiner was unable to specifically determine 
with certainty which of the noted risk factors was 
responsible for the veteran's infection, but found that 
intravenous drug abuse was the likely means of exposure to 
hepatitis C because it constituted repetitive risk of 
exposure versus body piercing (the examiner could not 
completely rule out, however, that the infection occurred at 
the time of the body piercing or tattoo).  The examiner 
further noted that the veteran denied intravenous drug abuse 
after his period of service but reported such non-usage to 
hospital personnel in order to gain admittance because he was 
homeless.

At a May 2004 Board hearing, the veteran testified that about 
1993 or 1994 he was informed that he had hepatitis C and was 
unable to donate blood.  He stated that he took drugs, by 
needle, during military service and that he and his hepatitis 
doctor at the VA figured that intravenous drugs was the way 
by which he contracted the disease.  He indicated that he was 
currently being treated for hepatitis C.  

B.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, see 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998), the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Where 
drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result 
of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).  
For the purpose of this paragraph drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence that it finds 
to be persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

C.  Analysis

The veteran claims that he contracted hepatitis C during his 
period of service from December 1975 to October 1981.  The 
service medical records are negative for any actual diagnosis 
of hepatitis C.  (The Board acknowledges, however, that 
testing for hepatitis C was not even available until the 
early 1990s.)  At some date in the mid-1990s, the veteran 
tested positive for hepatitis C.  More recent VA laboratory 
test results confirm this diagnosis, as well as the VA 
examiner in July 2003.  The VA examiner also opined that it 
was likely that the veteran contracted hepatitis C during 
service, and further opined as to the risk factors 
responsible for the veteran's infection.  

In the veteran's case, the record presents a few 
possibilities for contraction of hepatitis C during service:  
intravenous drug use, body piercing or tattoo, sexual 
transmission, and blood transfusion.  The veteran has 
admitted that each of these possibilities exists, with 
varying degrees of likelihood.  The Board has weighed the 
evidence of record, to include service records, the post-
service medical evidence and the veteran's own statements, 
concerning the likely means of hepatitis C exposure.  

First, with respect to a blood transfusion, the veteran was 
not certain that he actually received any blood transfusions 
at the time of his surgeries on his finger during service.  
The service medical records do not document any blood 
transfusions.  The VA examiner in July 2003 did not find this 
to be a likely means of hepatitis C transmission.  In 
statements and at his hearing, the veteran did not consider 
blood transfusion as the means by which he was infected.  For 
these reasons, the Board concludes that it is unlikely that 
the veteran was exposed to hepatitis C through blood 
transfusions or blood products during active service.  

Second, with respect to sexual transmission, the veteran 
indicated at his VA examination in July 2003 that while he 
engaged in unprotected sex in the past, he did not think that 
any of his partners had hepatitis.  The VA examiner in July 
2003 did not find this to be a likely means of hepatitis C 
transmission.  In statements and at his hearing, the veteran 
did not consider sexual activity as the means by which he was 
infected.  For these reasons, the Board concludes that it is 
unlikely that the veteran was exposed to hepatitis C through 
high-risk sexual activity.  

Third, with respect to body piercing or tattoo, the veteran 
has indicated that he had his left ear pierced and a tattoo 
placed on his left arm during service.  Such was acknowledged 
by Dr. W. in November 1999 (with regard to the tattoo only) 
and by the VA examiner in July 2003.  While the VA examiner 
was unable to rule out the body piercing and tattoo as being 
responsible for the veteran's hepatitis C infection, the 
examiner did not find either to be the likely means of 
hepatitis C transmission.  

Fourth, with respect to intravenous drug use, the VA examiner 
in July 2003 found it to be the sole likely means of the 
veteran's hepatitis C transmission.  Dr. W. in November 1999 
also acknowledged this pathway, but it was the VA examiner 
who undertook a comprehensive evaluation of all possible risk 
factors and furnished rationale for the opinion that 
implicates the veteran's in-service intravenous drug use.  
The overriding reason for the belief that intravenous drug 
use was the likely means of exposure to hepatitis C, as 
opposed to the body piercing or tattoo, was that it 
constituted a repetitive risk over time during service.  
Records contemporaneous with service indicate that the 
veteran did indeed use needles with regularity (at least 
weekly) when abusing drugs prior to 1980.  The veteran, as a 
lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
In any event, he himself believes that intravenous drug use, 
reportedly engaged in over the course of one and a half to 
two years during service, was the means by which he 
contracted hepatitis C.  

The Board attaches great weight to the VA examiner's opinion 
that the veteran's use of intravenous illicit drugs during 
service was the likely means of hepatitis C transmission.  
The VA examiner in July 2003 performed a comprehensive review 
of the veteran's claims folder, conducted a physical 
examination of the veteran, and noted carefully the veteran's 
report of medical history.  The examiner then opined that the 
veteran's hepatitis C infection was related to service and 
contracted during that period, most likely through 
intravenous drug use.  The examiner's opinion is entitled to 
great deference, particularly given that it was made after a 
comprehensive review of the veteran's claims folder and 
examination of the veteran, was probative of the issue at 
hand, and was accompanied by rationale.  There are no other 
medical opinions directly concerning the etiology of the 
veteran's hepatitis C infection in the record for review, and 
specifically no opinions dissociating such from the veteran's 
reported drug use history.  

Additionally, after review of the veteran's statements 
relevant to the type and nature of drug usage, the Board 
further finds no basis for consideration of the veteran's in-
service drug use as merely occasional or therapeutic or 
otherwise within circumstances to exempt such from being 
considered misconduct.  By the veteran's own reports he used 
illegal drugs in an abusive manner and with some regularity, 
as opposed to other means of transmission or exposure to 
hepatitis C.  The law clearly states that service connection 
may not be established on a direct basis for a disease or 
injury that results from willful misconduct, or, for claims 
filed after October 31, 1990, that are the result of the 
abuse of illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1131; 
38 C.F.R. § 3.301(a).   

For the above reasons, service connection for hepatitis C 
infection cannot be established.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim and that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hepatitis C infection is denied.  


REMAND

Remand is warranted with regard to the issues of entitlement 
to service connection for a bilateral knee disability and to 
a compensable rating for bilateral hearing loss, to ensure 
that all pertinent medical evidence is associated with the 
claims file and to obtain contemporary medical opinions as to 
the etiology of the knee disabilities and as to the severity 
of the service-connected hearing loss.

In regard to the bilateral knee disability, the veteran 
attributes current bilateral knee problems to running, 
climbing up and jumping off trucks, and marching while in 
service.  He asserts that he underwent right knee surgery six 
months after his discharge from service and that he 
eventually underwent further surgeries on both knees.  
Service medical records show treatment for leg pain in 1979.  
Post-service medical records show that he underwent an 
arthroscopic medial meniscectomy for a bucket handle tear of 
the right medial meniscus in April 1982.  Records at that 
time indicate that he had injured his knee at work.  More 
recent VA and private outpatient records show that the 
veteran has had additional surgeries on each knee since 
service and that he currently took medication for bilateral 
chronic knee pain of uncertain etiology and mild 
osteoarthritis as seen on X-ray.  One record, dated in May 
2001, indicates an impression of fibromyalgia syndrome.  

The veteran has not been afforded a VA examination in 
connection with his service connection claim.  Given the 
foregoing service and post-service medical evidence and the 
contentions of the veteran, he should be examined to 
determine the current nature and etiology of all knee 
disability.  38 U.S.C.A.§ 5103A(d).  

In regard to the service-connected bilateral hearing loss, 
medical records and the veteran's testimony indicate that he 
requires hearing aids, which lately have been giving him 
problems.  His hearing loss was last evaluated in June 2001.  
In the Board's opinion, however, the medical record, as it 
now stands, is unclear as to the current severity of the 
veteran's hearing deficiency.  As such, he should be afforded 
the opportunity for another audiological examination.    

Prior to each examination, the RO should attempt to obtain 
any additional pertinent treatment records indicated by the 
veteran, to include records from the VA Medical Centers in 
Memphis and Anchorage.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
the knees and hearing loss.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records that have not already 
been obtained for association with the 
claims file, to include treatment records 
from the Anchorage and Memphis VA Medical 
Centers.    

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
likely etiology of all current right and 
left knee disability.  All indicated 
testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  
Detailed findings should be reported in 
connection with the evaluation.  In 
particular, the examiner should elicit 
from the veteran information pertinent to 
his bilateral knee medical history, to 
include any post-service injuries.  The 
examiner should furnish an opinion as to 
the medical probability (at least as 
likely as not) that any currently 
diagnosed right and left knee disability 
had its onset during the veteran's period 
of service from December 1975 to October 
1981.  The rationale for all opinions 
should be provided.

3.  The RO should arrange for the veteran 
to undergo a VA audiologic examination in 
order to determine the current nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary studies 
should be accomplished, to include an 
audiological evaluation with auditory 
thresholds identified in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz, and 
speech recognition results, using 
Maryland CNC scores.  All clinical 
findings should be reported in detail in 
the examination report.   

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
bilateral knee disability and to a 
compensable rating for bilateral hearing 
loss, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________         
_______________________________
        Robert E. Sullivan			                   
N. R. ROBIN	
        Veterans Law Judge,   			  Veterans Law 
Judge,
    Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	John E. Ormond, Jr.
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



